190 S.W.3d 520 (2006)
George ALDRIDGE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86389.
Missouri Court of Appeals, Eastern District, Division One.
April 25, 2006.
George F. Aldridge, Charleston, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Jefferson City, MO, for respondent.
*521 Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
George F. Aldridge ("movant") appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 on the merits after an evidentiary hearing. Movant claims the motion court was clearly erroneous because the trial court was without jurisdiction with respect to one count, and movant's trial counsel and post-conviction counsel was ineffective.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).